Appeal from a judgment of the Court of Special Sessions, City of New York, Borough of Richmond [County of Richmond], convicting defendant of a violation of section 974 of the Penal Law (policy). Judgment unanimously affirmed. The evidence warranted the view that the defendant was not a mere player, but was a collector. In any event the statutes make no distinction between a player and a dealer in connection with the possession of policy slips. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.